Citation Nr: 0828754	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to a rating higher than 30 percent for total 
right knee replacement.

2.	Entitlement to service connection for a back condition, as 
secondary to        service-connected total right knee 
replacement.

3.	Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

4.	Entitlement to service connection for hypertension, as 
secondary to service-connected total right knee replacement.

5.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).






REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied entitlement to service 
connection for PTSD, as well as hypertension and a back 
condition, both as secondary to service-connected total right 
knee replacement.  A July 2005 decision issued from the 
Cleveland, Ohio RO during the pendency of the appeal, further 
denied a claim for a rating in excess of 30 percent for the 
veteran's right knee disorder.  

More recently, an October 2007 decision issued by the 
Providence RO denied a claim for TDIU.  The veteran has since 
perfected an appeal to the Board from        that 
determination.  

Through its July 2008 correspondence to veteran, the Board 
requested clarification as to whether he sought a hearing 
before a Veterans Law Judge (VLJ) of the Board.  The veteran 
responded later that month that he did not wish to appear at 
a hearing, and requested consideration of his case on the 
evidence of record.  Hence,               the adjudication of 
the appeal may proceed accordingly. 

All claims on appeal, except the increased rating claim, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

As an additional preliminary matter, the veteran in his 
August 2001 statement raised the issue of entitlement to 
service connection for a stomach disorder, secondary to 
medication utilized in the treatment of his right knee 
disability.  This issue has not been appealed to the Board, 
or for that matter adjudicated by the RO in the first 
instance. Thus, the claim is referred to the RO for 
appropriate development and consideration.


FINDINGS OF FACT

1.	All necessary development and notification to the veteran 
as to the procedures         in effect for substantiating the 
claim being decided herein has been provided.

2.	Following the conclusion of approximately one year after 
right knee replacement surgery, the veteran does not 
experience such chronic residuals as severe painful motion or 
weakness in the affected extremity; his range of motion has 
been            no worse than flexion to 45 degrees and 
extension to 0 degrees, there is no identifiable knee 
instability or subluxation, and there is no evidence of any 
other compensable pathology as a residual of the knee 
replacement procedure.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for total 
right knee replacement are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5055, 5260, 
5261 and 5262 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2008), was signed into law effective November 9, 
2000, and prescribed several requirements regarding VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II").  (The Board notes that a regulatory amendment 
effective for claims pending as of or filed after May 30, 
2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his possession that 
pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 
2008), to be codified later at 38 CFR 3.159(b)(1)).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately informed as to the 
procedures in effect for development of the claim presently 
being decided, through VCAA correspondence dated from between 
July 2004 and February 2007 that addressed each element of 
satisfactory notice set forth under the Pelegrini II 
decision.  The pertinent VCAA correspondence similarly 
explained to the veteran the joint obligation between VA and 
himself to obtain evidence relevant to the disposition of his 
claims, including that VA would undertake reasonable measures 
to assist in obtaining further VA medical records, private 
treatment records, and other Federal records.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Furthermore, a March 2006 letter issued from the RO provided 
detailed notice concerning both the disability rating and 
effective date elements.  See Dingess/Hartman, supra.

Also, during the pendency of the appeal, the Court issued the 
decision of     Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), pursuant to which there exists a heightened notice 
obligation under the VCAA to a claimant attempting to 
establish entitlement to an increased rating for a service-
connected disability.  

The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and          lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

In this instance, a supplemental VCAA notice letter dated 
from May 2008 was sent along with an addendum that contained 
the specific information prescribed in             the 
Vazquez-Flores decision, and that met the requisite criteria 
for notice regarding the substantiation of an increased 
rating claim.  

In addition to the preceding requirements concerning the 
content of the notice provided, the relevant notice 
information must have been timely sent.  The Court        in 
Pelegrini II prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this 
instance, the initial May 2006 VCAA correspondence regarding 
service connection for hypertension preceded issuance of the 
July 2006 rating decision denying that benefit.  A February 
2007 letter pertaining to claimed PTSD likewise preceded         
the May 2007 rating decision denying that claim.  Meanwhile, 
the notice correspondence on the increased rating claim dated 
October 2006 as well as             the May 2008 Vazquez 
notice letter were issued a considerable time subsequent to 
the July 2005 denial, and hence did not expressly meet the 
standard for timely notice.  Nonetheless, the veteran had a 
timeframe of several months to respond with additional 
evidence and information following issuance of the October 
2006 letter, before issuance of the June 2007 supplemental 
SOC (SSOC) continuing the denial of his claim.  During the 
intervening period, the RO obtained several additional items 
of evidence on his behalf, including records of VA and 
private medical treatment.  Additionally, while the issuance 
of the May 2008 correspondence addressing the Vazquez 
decision did not meet the standard for timely notice,       
there was a sufficient basis in the record upon which to find 
that a reasonable person already could have been expected to 
understand what was needed to substantiate the increased 
rating claim on appeal based on a May 2006 SOC, prior to the 
June 2007 that readjudicated the claim.  Thus, 
notwithstanding any error in timing of notice, the veteran 
still has had the full opportunity to participate in the 
adjudication of this claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).  

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran, including 
obtaining service treatment records, service personnel 
records, VA medical records (including examination reports), 
and private physicians' records.  The veteran attended a June 
2007 informal conference with a local Decision Review Officer 
(DRO) instead of an earlier requested RO hearing.  A Travel 
Board hearing at the RO before a Veterans Law Judge was 
scheduled for May 2008 in accordance with a previous request; 
however, the veteran cancelled the hearing in advance of the 
set upon date.  While he later requested a Board hearing in 
Washington, D.C. through his July 2008 VA Form 9 on the TDIU 
claim, he has since withdrawn this request.  As such, the 
record as it stands includes sufficient competent evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
veteran. 
 
In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say,               
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence            
he should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).

Increased Rating for Total Right Knee Replacement

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2007).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Generally,         the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern                 is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield,  21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
Id.  See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The veteran at present is in receipt of a 30 percent 
evaluation for service-connected status-post right knee 
replacement in accordance with 38 C.F.R. 4.71a,     
Diagnostic Code 5055, since March 1, 2005.  During the 
immediately preceding period, from January 8, 2004 to 
February 28, 2005, he was in receipt of a               100 
percent rating due to having undergone arthroplasty and 
convalescence from that procedure.  Prior to then, he 
received a 10 percent award for post-traumatic arthritis, 
right knee.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 
prosthetic replacement of the knee joint will be evaluated at 
the 100-percent level for one-year following        the 
implantation of the prosthesis.  After a period of one year, 
a 60 percent rating may be assigned where there are chronic 
residuals of the knee replacement procedure consisting of 
severe painful motion or weakness in the affected extremity.  
Where there are intermediate degrees of residual weakness, 
pain or limitation of motion, then the disability should be 
rated by analogy to Diagnostic Codes 5256 (ankylosis of the 
knee), 5261 (limitation of leg extension) or 5262 (impairment 
of the tibia and fibula).  However, the minimum rating that 
may be assigned is 30 percent.  A supplemental note to 
Diagnostic Code 5055 provides that the 100 percent rating for 
one year following implantation of the prosthesis will 
commence after the initial grant of the one-month total 
rating assigned under         38 C.F.R. § 4.30 (pertaining to 
convalescent ratings) following hospital discharge. 
 
Pertinent to evaluating right knee symptomatology to the 
extent consisted with the state of an intermediate degree of 
weakness, the relevant rating criteria includes Diagnostic 
Code 5260, in regard to limitation of leg flexion.  This 
diagnostic code provides that the highest available 30 
percent rating requires flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260. 
 
Limitation of motion of the knee also may be evaluated under 
Diagnostic Code 5261, as it relates to extension.  Under this 
code, a 30 percent rating requires extension limited to 20 
degrees; a 40 percent rating is assigned for extension 
limited to 30 degrees; and a maximum 50 percent rating is 
assigned when extension is limited to 45 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5261. 
 
Normal range of motion for the knee is defined as 0 degrees 
of extension to          140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II. 
 
In VAOPGCPREC 9-2004 (September 17, 2004), VA's Office of 
General Counsel determined that flexion in bending the leg 
and extension in straightening the leg, while involving 
limitation of motion along the same plane, nonetheless serve 
different functional roles such that they are not duplicative 
or overlapping, and that separate ratings may be assigned for 
limitation of knee flexion (Diagnostic Code 5260) and for 
limitation of knee extension (Diagnostic Code 5261) without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14). 

38 C.F.R. § 4.71a, Diagnostic Code 5262 applies to the 
evaluation of impairment of the tibia and fibula, providing 
that where there is malunion of the tibia and fibula with 
slight knee or ankle disability, a 10 percent rating is 
warranted; where there is moderate level disability, a 20 
percent rating is warranted; and for a marked level of 
disability, a 30 percent rating is warranted.  The maximum 
available 40 percent rating may be assigned when there is 
nonunion of the tibia or fibula with loose motion requiring a 
brace. 
 
Additionally, Diagnostic Code 5257 pertains to the evaluation 
of knee impairment other than involving limitation of motion.  
This code, for example, considers the extent the veteran also 
might have recurrent subluxation or lateral instability.      
Where this other impairment of the knee involving recurrent 
subluxation or lateral instability is slight, a 10 percent 
evaluation may be assigned.  A 20 percent evaluation will be 
assigned for moderate disability, and 30 percent for severe 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 
 
The Office of General Counsel has also held that a claimant 
may receive separate disability ratings for arthritis and 
instability of the knee, under Diagnostic Codes 5003 
(pertaining to osteoarthritis when the limitation of motion 
is noncompensable) and 5257, respectively.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  See also 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In order for a 
knee disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or Diagnostic Code 5261 need not be compensable,              
but must at least meet the criteria for a zero-percent 
rating.  VAOPGCPREC 9-98 (August 14, 1998).  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  Id. 

Additionally, the criteria for evaluating any residual scars 
must be contemplated. Effective August 30, 2002, VA revised 
the schedular criteria for the evaluation of dermatological 
disorders.  See 67 Fed. Reg. 49,596 (July 31, 2002) (later 
codified at 38 C.F.R. § 4.118).  The veteran's claim for an 
increased rating was filed subsequent to this new regulation, 
and thus only the revised rating criteria apply. 

Under this criteria, 38 C.F.R. § 4.118, Diagnostic Code 7801 
provides that scars other than on the head, face, or neck, 
which are deep or cause limited motion and cover an area of 
at least 6 square inches (39 square cm.) warrant a 
compensable rating.  Under Diagnostic Code 7802, scars other 
than on the head, face, or neck, which are superficial and do 
not cause limited motion and cover an area of at least 144 
square inches (929 square cm.) warrant a compensable rating.  
Also, a scar that is superficial and unstable warrants the 
assignment of a 10 percent rating. 38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Note 1 to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note 2 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  A scar that is 
superficial and painful on examination warrants the 
assignment of a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Note 1 to Diagnostic Code 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Other scars (not covered in 
Diagnostic Codes 7800-7804) are to be rated on the basis of 
limitation of function  of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

The pertinent medical history under consideration includes 
the report of a June 2005 VA examination of the joints, upon 
which the veteran reported having had right knee pain on 
average at 7-8 level (on a scale of 1 to 10), and other 
manifestations of weakness, decreased range of motion, 
swelling, and paresthesia.  On physical examination he had an 
antalgic gait.  There was some soft tissue swelling, without 
effusion.  He had two scars on the right knee, one 19-cm 
vertical along the medial side of the right patella that was 
nontender, well-healed, hypopigmented, and         one 12-cm 
vertical just lateral to the previous scar also nontender, 
well healed, hypopigmented.  Both scars were without 
adherence to the underlying tissue.  Range of motion testing 
demonstrated in the right knee flexion to 45 degrees,         
and extension to 0 degrees.  He was stable to varus and 
valgus stress bilaterally,  and had negative McMurray's, 
Lachman and anterior and posterior drawer signs bilaterally.  
Muscle strength was 5/5 including quadriceps.  An x-ray study 
revealed normal total knee replacement prosthesis in place, 
alignment maintained, with some bony fragments in the 
suprapatellar region and along the medial joint margin.        
The diagnosis was provided of status-post right knee 
replacement, and history of post-traumatic osteoarthritis.  

Upon reexamination in June 2007, the veteran reported 
severity of pain at the level of 8 or 9 out of 10, describing 
no further effects on activities of daily living, and no 
flare-ups.  Objectively, he was nonvarus, and nonvalgus up to 
30 degrees of flexion. 
The description of the post-surgical knee scars was generally 
similar to that already noted, inclusive of the finding that 
there was no limitation of motion due to      either scar.  
There was no tenderness to palpation on either side of the 
knee,                  the surrounding area, the quadriceps 
area, or the shins.  Range of motion            consisted of 
right knee flexion to 90 degrees, and full extension of the 
knee.  Beyond 80 degrees of flexion the veteran reported 
having increased pain with         movement.  He had intact 
sensation to sharp and dull stimulus of his lower right leg, 
good capillary refill, and good circulation.  Deep tendon 
reflexes were 2+ bilaterally to ankle jerk.  There did not 
appear to be laxity or loosening of the knee itself.        
An x-ray study indicated the right knee replacement had good 
placement of components, and no significant interval change 
since last observed.  The claims file had been reviewed prior 
to examination, and there was no significant interval change 
from the last examination to the more recent evaluation. 

An addendum to the examination dated later that month 
provides that with regard to the potential of functional 
impairment affecting the right knee, the VA examiner 
clarified that on repetitive motion testing, with 10 
repetitions using ankle weights, there was no weakness, 
fatigue or lack of endurance, although pain was reported 
throughout all repetitions.

Based on the preceding medical findings, it is determined 
that a 30 percent rating continues to represent the 
appropriate evaluation for the veteran's service-connected 
status-post total right knee replacement, as the minimum 
available evaluation per  38 C.F.R. § 4.71a, Diagnostic Code 
5055, as of March 1, 2005, following the expiration of a 
temporary total rating for one-year and additional two months 
of convalesence from the initial procedure.  The applicable 
criteria under Diagnostic Code 5055 permits assignment of a 
60 percent rating where there exist chronic residuals 
consisting of severe painful motion or weakness, which is not 
shown by the evaluative history, in this case consisting 
primarily of compensation and pension examination reports.  
Initially, the level of impairment contemplated by such 
rating by most apparent indications is not demonstrated when 
considering the substantial degree of retained mobility in 
the knee, of no worse than limitation to 45 degrees right 
knee flexion (later shown to have improved to some extent), 
general absence of flare-ups or recurrent limitation in daily 
use, and absence of instability or knee subluxation.  On the 
most recent VA examination in June 2007, gait appeared 
normal, there was little or no tenderness in the area of the 
right knee, and x-ray findings indicated that the condition 
of the knee replacement itself remained good.  The overall 
depiction of current right knee manifestations then provides 
for at most a moderate range of symptoms, rather than the 
severe level that would warrant a        60 percent 
evaluation under Diagnostic Code 5055.

The next relevant determination for evaluative purposes then 
is to rate the service-connected knee disability in terms of 
intermediate degrees of residual weakness,    by analogy to 
various applicable diagnostic codes in reference to whether 
there is sufficient compensable disability that is in excess 
of the minimum 30 percent level.   To this effect, evaluating 
limitation upon motion, the most pronounced findings were 
obtained on examination in June 2005 of flexion no more than 
45 degrees,  and extension of 0 degrees.  This is indicative 
of at most, a single 10 percent rating due to limited knee 
flexion.  38 C.F.R. § 4.71, Diagnostic Code 5260.  On 
retesting, the range of motion findings improved, to right 
knee flexion of 90 degrees               with onset of pain 
at 80 degrees, and extension to 0 degrees.  Additional 
testing     did not disclose further loss of motion on 
repetitive use.  Thus, when taking account the likelihood of 
additional lost degrees of motion from functional loss due to 
pain, fatigue, and other factors, consistent with the DeLuca 
v. Brown holding,                 the requirements for any 
higher rating based on limited motion are not met.             
In addition, there is no complaint or objective finding to 
substantiate significant instability or lateral subluxation 
of the knee under Diagnostic Code 5257, since nearly all 
diagnostic tests in this regard were negative, nor is there 
any report that the knee would often give way during walking 
or frequent use.  The most recent           x-ray evaluation 
did not substantiate any orthopedic joint impairment to 
suggest malunion or nonunion of the tibia and fibula.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.  The overview of the 
right knee x-ray study rather indicated that the knee 
replacement itself was intact, and the surrounding area 
remained in normal condition.  In summary then, the post-
surgical manifestations of right knee replacement do not 
require a compensable rating greater than the existing                    
30 percent, consistent with the criteria under which any such 
rating could be awarded under the rating schedule.

The availability of an increased evaluation under the rating 
criteria for the evaluation post-surgical scars following the 
knee replacement should be taken into consideration.  The 
evidence does not presently show that the right knee residual 
scars in this instance meet the surface area limitations 
prescribed under 38 C.F.R.   § 4.118, Diagnostic Code 7801, 
or Diagnostic Code 7802.  These scars are not superficial and 
unstable, as would warrant a 10 percent rating under 
Diagnostic Code 7803, or painful on examination as to merit 
that disability rating at Diagnostic Code 7804.  There is 
otherwise no resultant limitation of function attributable to 
either of the right knee scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the veteran has not shown that his service-connected 
right knee disability has caused him marked interference with 
employment, meaning above and beyond that contemplated         
by his current schedular rating.  The June 2007 VA orthopedic 
examination report indicates by history an absence of any 
noted effect on employment.  The fact that  the veteran has a 
pending claim for TDIU does not preclude determining 
entitlement to an extraschedular rating, including based on 
employability, inasmuch as the veteran apparently is still 
not precluded from working solely by his right knee disorder, 
so as not to bring the case outside the schedular criteria.  
See Cox v. Nicholson, 20 Vet. App. 563, 572 (2007) 
(sufficient justification should be provided for denying 
extraschedular rating for disability under review, but prior 
to eventual disposition of a pending TDIU claim).  The 
veteran's residuals of right knee replacement surgery also 
have not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to refer this case 
to the RO for the procedural actions outlined in 38 C.F.R.              
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, a rating in excess of 30 percent for total 
right knee replacement             is denied.  Since the 
preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Entitlement to a rating higher than 30 percent for total 
right knee replacement             is denied.


REMAND

Prior to issuance of a decision on the claim for service 
connection for a back disorder, as secondary to total right 
knee replacement, further development of the evidence is 
necessary.  

The recent medical history includes a September 2004 private 
physician's report, following an MRI study of the lumbosacral 
spine, which indicated an assessment of left paracentral and 
lateral disc herniation at L4-L5 causing left lateral recess 
and foraminal stenosis, with compression of the existing 
nerve root, and degenerative disc with slight bulging at L5-
S1.  Another physician's report dated that month, states an 
impression of mechanical low back pain, most likely 
associated with facet or sacroiliac joint disease. 

The veteran has further alleged in connection with his claim 
through October 2004 correspondence and subsequent statements 
that as a result of his existing service-connected right knee 
disorder, on several occasions post-service he had sustained 
accidental falls that substantially aggravated his back 
condition.  On other occasions, he has contended that his 
right knee disorder caused significant gait disturbance to 
the extent it also impacted the condition of his back.  There 
is no medical opinion currently of record which addresses the 
likelihood of an etiological relationship between the right 
knee disorder, and claimed lower back condition, including on 
any basis articulated above.  Hence, the Board finds that a 
VA examination for this purpose is warranted, taking into 
consideration the objective evidence of record, as well as 
the veteran's assertions as to pertinent case circumstances.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 
C.F.R.                § 3.159(c)(4) (2007) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).   

Prior to when the veteran is to undergo the requested 
examination, appropriate action should be taken to obtain all 
further relevant records of VA medical treatment.  There are 
existing reports on file from the VA Medical Center (VAMC) in 
Brockton, Massachusetts dated up until July 2006.  On remand, 
the RO should take appropriate action to obtain any 
additional pertinent treatment records from this medical 
facility.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  See also 38 C.F.R. § 3.159(c)(2) 
(2007).

The Board also finds that a VA examination is necessary 
regarding the PTSD claim.  In this case, an August 2006 
osteopathic record contains a reference to the veteran's 
PTSD, known as a cause of hypertension.  A December 2007 
evaluation report indicates a positive PTSD screen.  
Moreover, the veteran's claimed in-service stressor, a 
February 1952 knee injury, is corroborated in the record.  
While he has primarily been diagnosed with dysthymic 
disorder, the Board cannot exclude the possibility of a PTSD 
diagnosis given the current evidence of record. 

The determination of the PTSD claim could well affect the 
hypertension claim, given the August 2006 osteopathic opinion 
of a causal link between PTSD and hypertension.  Moreover, 
the determination of the service connection claims could well 
affect the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered).  As such, all of these claims 
will need to be decided together, following a remand.

Accordingly, the case is REMANDED for the following action:

1.	 Contact the VA Boston Healthcare 
System, Brockton Campus and request all 
outstanding pertinent records of 
evaluation and/or treatment for a back 
disorder since July 2006.  All records or 
responses received should be associated 
with the claims file.

2.	 Then schedule the veteran for a 
orthopedic examination pertaining to his 
claimed back condition.  The claims folder 
must be made available for the examiner to 
review.  Any tests deemed necessary should 
be accomplished, to include x-ray 
studies.  The VA examiner should initially 
indicate whether the veteran currently has 
a back disorder, and offer a comprehensive 
clinical diagnosis in this regard.  If 
this condition is present, the physician 
must address whether it is at least as 
likely as not (i.e., a 50/50 probability 
or greater) that this disorder is 
etiologically related to the veteran's 
service-connected total right knee 
replacement.  In providing the requested 
opinion, the examiner should indicate 
whether the alleged secondary medical 
relationship exists on the basis either of 
original causation, or aggravation (i.e., 
whether the right knee disorder has 
chronically exacerbated a back disorder 
beyond its natural progression).  A 
complete rationale must be provided for 
any opinion offered in a typewritten 
report.

3.	 The veteran should also be afforded a 
VA psychiatric examination to determine 
whether he has a current diagnosis of 
PTSD.  The examiner must be furnished with 
the veteran's claims file and must review 
the claims file.  A multi-axis diagnosis 
should be rendered following the claims 
file review and examination, and the 
examiner must clearly state whether or not 
the diagnosis of PTSD is appropriate.  If 
PTSD is, in fact, diagnosed, the examiner 
should provide an opinion as to whether 
the veteran's documented February 1952 
knee injury was sufficient to result in 
PTSD.  A complete rationale must be 
provided for any opinion offered in a 
typewritten report.

4.	 The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.                        
The consequences for failure to report for 
a VA examination without good cause may 
include denial of  the claims.  38 C.F.R. 
§§ 3.655 (2007).  In the event that the 
veteran does not report for any scheduled 
examination,   the RO must obtain and 
associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.	 Then review the claims file.  If any 
of the directives specified in this remand 
have not been implemented, appropriate 
corrective action should be undertaken 
before readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998).

6.	 Thereafter, the RO should review the 
entire record, and then readjudicate the 
claims of entitlement to service 
connection for a back condition, as 
secondary to service-connected total right 
knee replacement; entitlement to service 
connection for PTSD; entitlement to 
service connection for hypertension, as 
secondary to service-connected total right 
knee replacement; and entitlement to TDIU.  
If any of these claims are not granted, 
the veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


